tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date date uil person to contact identification_number contact telephone number in reply refer to ein last date for filing a petition with the tax_court certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 ofthe code is hereby revoked effective january 20xx our adverse determination was made for the following reasons you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to keep adequate books_and_records as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under section of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel or write taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_61 c of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosure publication irs department of the treasury internal_revenue_service mail stop po box ogden ut date date person to contacuid number contact numbers telephone toll free long distance fax taxpayer_identification_number form tax_year s ended certified mail- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax letter rev catalog number 34801v period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely barbara l harris acting director eo examinations enclosures publication publication form_6018 report of examination letter rev catalog number 34801v form 886-a rev date name of taxpayer explanations of items schedule number or exhibit tax identification_number year period ended december 20xx issue should records facts c exempt_organization be revoked due to its failure to respond and produce hereafter referred to as the organization has not provided the requested information for the examination of the form_990 for the tax_year ending december 20xx the organization received their approval for tax exemption in november 20xx the organization was established for the purpose of encouraging and promoting the diversity dignity and the inherent worth of everyone in the city of exhibit a below provides a list of the internal_revenue_service correspondence or phone contact made to you requesting that you provide information pertaining to your form 990n for the year ending december 20xx s ummarv of exhibit a contact type certified mail y n n a receipt signed date or phone response no response date sent or called xx correspondence sent phone contact called listing not in service sent letter 3606c to per received voice mail from phone letter phone phone called letter letter letter sent no response letter sent no response letter draft report of examination xx xx xx xx xx xx n n a n a n certified mail certified mail no response voice mail from note voice mail was hard to hear called number but it was out of service no response letter return as unclaimed mail no response has failed to meaningfully respond to the internal_revenue_service correspondence for information pertaining to the form_990 for the tax period ending december 20xx form 886-a rev department of the treasury- internal_revenue_service page -1- form 886-a rev date name of taxpayer law explanations of items schedule number or exhibit tax identification_number year period ended december 20xx c sec_501 c requires that tax exempt entities be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition sec_1 c -1 a ln order to be exempt under sec_501 c the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 a and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 h provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 c b concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to form 886-a rev department of the treasury - internal_revenue_service page -2- form 886-a rev date name of taxpayer explanations of items schedule number or exhibit tax identification_number year period ended december 20xx comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status sec_6033 sets out an affirmative duty on the part of the organization to furnish annual information in such a manner as the secretary may prescribe via forms or regulations tax exemption is a matter of legislative grace and an organization seeking an exemption must prove that it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 see also fla hosp trust v commissioner 103_tc_140 affd 71_f3d_808 11th cir because an exemption from tax is a deviation from the norm of taxation courts have reasoned that a heavy burden to establish satisfaction of all requisites for such status falls on the entity 505_f2d_1068 6th cir 73_tc_196 government's position in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax several attempts have been made to contact the organization and the organization has failed to meaningfully respond to requests for information because of the organization's failure to meaningfully respond and provide information the organization has not established that it is observing the conditions required for the continuation of its exempt status the organization has not established that it is organized and operated exclusively for an exempt_purpose organization's position several attempts to contact the organization have been made by either letters or phone calls the organization did not receive the initial letter based on the return mail indicated it was unclaimed the draft letter was sent certified but no response was received due to the lack of response the organization's position is unknown conclusion it is the irs's position that the organization failed to establish that it meets the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal income form 886-a rev department of the treasury- internal_revenue_service page -3- form 886-a rev date name of taxpayer explanations of items schedule number or exhibit tax identification_number year period ended december 20xx tax under sec_501 c furthermore the organization has not established that it is observing the conditions required for the continuation of its exempt status or that it is organized and operated exclusively for an exempt_purpose accordingly the organization's exempt status is revoked effective january 20xx form s u s_corporation income_tax return should be filed for the tax periods ending on or after december 20xx form 886-a rev department of the treasury- internal_revenue_service page -4-
